Citation Nr: 1021329	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

2.  Entitlement to service connection for sciatic nerve 
disorder.

3.  Entitlement to service connection for arthritis of the 
fingers.

4.  Entitlement to service connection for post-coronary 
artery bypass graft.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the bilateral knees.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to 
November 2005 and from March 2006 to August 2007 with 
additional service in the Reserves.  He is the recipient of 
the Combat Action Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in November 2007 
and January 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

The Veteran provided testimony at a hearing before the 
undersigned in April 2010.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

The issue of entitlement to service connection for an 
undiagnosed illness has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  In this regard, the Board notes that the evidence of 
record, to include the Veteran's statements made at his April 
2010 Board hearing, reflects complaints of headaches, joint 
pain, neuropsychological symptoms, sleep disturbances, 
gastrointestinal symptoms, and cardiovascular symptoms.  
Additionally, he has documented service in Southwest Asia 
during the Persian Gulf War.  Taken together, these raise an 
issue of entitlement to service connection for an undiagnosed 
illness.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The Board observes that, after the issuance of the October 
2008 statement of the case, additional evidence consisting of 
service treatment records was received in July 2009.  No 
supplemental statement of the case was issued.  However, the 
Board finds that such is not necessary as the service 
treatment records, as relevant to the claims decided herein, 
are duplicative of those already contained in the claims file 
and thus not pertinent to the instant claims.  See 38 C.F.R. 
§ 19.31.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's PTSD and bilateral 
knee disability claims.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record does not reflect the 
Veteran has GERD, a sciatic nerve disorder, and/or arthritis 
of the fingers on objective examination.

2.  The Veteran's coronary artery bypass graft occurred in 
June 1996 and not during a period of active service.

3.  The Veteran's pre-existing coronary artery bypass graft 
residuals were not aggravated as a result of his military 
service.

4.  Chronic headaches are etiologically related to an in-
service head injury. 


CONCLUSIONS OF LAW

1.  Service connection is not warranted for GERD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Service connection is not warranted for a sciatic nerve 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Service connection is not warranted for arthritis of the 
fingers.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Service connection is not warranted for residuals of 
post-coronary artery bypass graft.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2009).

5.  Service connection is warranted for headaches.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in September 
2007, which is clearly prior to the November 2007 rating 
decision that is the subject of this appeal.  In pertinent 
part, this letter informed the Veteran of what was necessary 
to substantiate a service connection claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the September 2007 letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the April 
2010 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
medical examinations regarding this case in October 2007.  
The Board observes that the findings of these examinations 
are consistent with the other competent medical evidence of 
record.  In pertinent, neither these examinations nor the 
other medical evidence found any evidence of GERD, sciatic 
nerve disorder, and/or arthritis of the fingers.  The October 
2007 VA general medical examination also contains an 
unrefuted opinion that pre-existing coronary artery bypass 
graft was not aggravated by military service.  As this 
opinion was based upon both an examination of the Veteran and 
an accurate understanding of his medical history based on 
review of the VA claims folder, the Board finds that it is 
supported by an adequate foundation.  No inaccuracies or 
prejudice has been demonstrated with respect to the VA 
examinations in this case.  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the Veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board acknowledges that the Veteran has 
reported symptomatology of his purported GERD, sciatic nerve 
disorder, and/or arthritis of the fingers to include at the 
April 2010 Board hearing.  However, as detailed below, the 
competent medical evidence does not reflect the Veteran has 
any of these disabilities on objective examination.

Initially, the Board notes that none of these claimed 
disabilities appear to have been diagnosed in the Veteran's 
service treatment records.  Barium swallow and diagnostic 
colonoscopy conducted in August 2007 were both normal.  
Although he reported a history of heartburn on the October 
2007 VA general medical examination, he had no history of 
regurgitation, hematemesis, melena, or esophageal dilation.  
Evaluation of the abdomen revealed no impairment, and GERD 
was not diagnosed on this examination.  In addition, a 
December 2007 statement from a military clinician noted that 
the Veteran had had symptoms of gastroesophageal reflux 
although no objective evidence was noted on barium swallow 
and no pathologic changes were noted on EGD studies.  He did 
continue to complain of symptoms consistent with reflux, 
despite the lack of objective findings, and was treated for 
such symptoms.

The October 2007 VA general medical examination reflects that 
neurologic evaluation showed no loss of sensation, numbness, 
tingling, tremors, paralysis, fainting, blackouts, or 
seizures.  A separate VA neurological examination reflects 
there was no acute focal neurological deficit; gait and 
stance normal; sensation was intact throughout light touch; 
motor strength and muscle tone were normal; there was no 
atrophy; vibratory and position sense, as well as reflexes, 
were all normal.  The VA joints examination also found, in 
pertinent part, that there was no positive neurological 
findings to include sensory and/or motor.

There is no indication of any impairment of the Veteran's 
fingers on the October 2007 VA examinations.  Neither 
arthritis nor any other chronic disability of the fingers was 
diagnosed on the VA examinations or the other competent 
medical evidence of record.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007), the Court held that the requirement of 
a current disability is satisfied when the claimant had a 
disability at the time a claim for VA disability compensation 
was filed, or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  However, in this case the Veteran has never been 
diagnosed with the claimed disabilities at any time during 
the pendency of this case, and was specifically evaluated for 
the complaints he maintains are indicative of such.  As such, 
the holding of McClain is not applicable to the instant case.  
Therefore, as the competent evidence of record does not 
reflect the Veteran has GERD, a sciatic nerve disorder, 
and/or arthritis of the fingers on objective examination, 
such claims are denied.

Regarding the coronary artery bypass graft, the record 
reflects that this procedure occurred in June 1996 and not 
during active service to include any periods of ACDUTRA.  In 
short, this disability pre-existed the Veteran's military 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during active service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  The 
determination whether a preexisting disability was aggravated 
by service is a question of fact.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

In this case, a thorough review of the Veteran's service 
treatment records contain no entries which indicate that the 
pre-existing coronary artery graft bypass residuals were 
aggravated as a result of military service.  Moreover, the 
October 2007 VA general medical examination found that the 
Veteran was post coronary artery bypass graft, without 
evidence of worsening of condition during a period of active 
military service, having occurred during a period outside of 
active military service.  As noted above, the Board has 
already found that this opinion is supported by an adequate 
foundation.  Although the examiner did not provide a detailed 
rationale in support of this opinion, the Board reiterates 
that this opinion stands unrefuted by competent medical 
evidence, and no inaccuracies or prejudice has been 
demonstrated therein.  Simply put, there is competent medical 
evidence against a finding of aggravation, and nothing in the 
record which supports such a finding.  Therefore, this claim 
must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for GERD, sciatic nerve disorder, 
arthritis of the fingers, and coronary artery bypass graft 
residuals.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with 
respect to these claims must be denied.

Pertinent to the Veteran's claim of entitlement to service 
connection for headaches, the Board notes that he reported, 
at his Board hearing and during treatment, that, while 
serving in Iraq in 2004, his team was bombed and, when the 
blast occurred, his head hit the ground.  The Veteran 
indicated that, since such time, he has experienced headaches 
and complained of headaches on his December 2005 Post 
Deployment Questionnaire.  The Veteran also reported 
recurrent headaches at the October 2007 VA general medical 
examination, indicating that he awoke with a headache every 
morning.  While the October 2007 VA examiner concluded that 
there was no evidence of chronic headaches or migraine 
headaches having occurred during a period of active military 
service, he did not provide a rationale nor account for the 
Veteran's continuous complaints of headaches since his 2004 
head injury.  

In contrast, the Board finds that the Veteran is competent to 
testify to factual matters of which he has first-hand 
knowledge.  Specifically, he is competent to report his in-
service injury to his head and the continuity of his headache 
symptomatology since that time.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, as the 
Veteran served in combat, as indicated by the award of a 
Combat Action Badge, his account of his head injury during 
combat is sufficient to determine that such, in fact, 
happened.  38 U.S.C.A. § 1154(b).

Additionally, the Court has stated that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson,  21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (lay testimony could, in certain circumstances, 
constitute competent nexus evidence).  

Based on the Veteran's competent and credible report that he 
injured his head during an explosion while serving on active 
duty in Iraq, as well as his continuity of headache 
symptomatology since his military service, the Board resolves 
all reasonable doubt in his favor and finds that headaches 
began during his active duty military service.  Therefore, 
service connection for such disability is warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for GERD is denied.

Service connection for sciatic nerve disorder is denied.

Service connection for arthritis of the fingers is denied.

Service connection for post-coronary artery bypass graft is 
denied.

Service connection for headaches is granted.


REMAND

The Board acknowledges that the Veteran's service-connected 
bilateral knee disorder was evaluated by the October 2007 VA 
examinations, and his PTSD was evaluated by a November 2007 
VA examination.  However, the Veteran's testimony at his 
April 2010 hearing intimates that these disabilities may have 
increased in severity since these examinations.  For example, 
at this hearing, he indicated that he had experienced 
episodes of impaired impulse control (such as unprovoked 
irritability with periods of violence) and suicidal thoughts.  
Such symptomatology is associated with the criteria for 
rating(s) in excess of 30 percent for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Regarding the right knee, his 
October 2007 VA joints examination noted, in part, that there 
was no evidence of functional limitations on standing or 
walking with a normal gait.  Nevertheless, he indicated at 
the April 2010 hearing that he could not perform squats due 
to his service-connected knees, or prolonged standing.  

In view of the foregoing, the Board finds that the record 
reflects the Veteran's service-connected PTSD and bilateral 
knee disorders may have increased in severity since the most 
recent VA examinations of these disabilities in 2007.  
Therefore, a remand is necessary in order to schedule the 
Veteran for appropriate VA examinations in order to assess 
the current nature and severity of these service-connected 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the Veteran's April 2010 
hearing testimony suggests that he may be experiencing marked 
interference with employment due to his service-connected 
PTSD and knees.  However, the record does not reflect that 
the RO has ever adjudicated the issue of whether 
extraschedular ratings are warranted.  Therefore, the Board 
finds that the RO must address this issue in the first 
instance below.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his PTSD and knees since September 
2008.  After securing any necessary 
releases, the AMC/RO should obtain any 
records identified by the Veteran as well 
as those from the Leavenworth VA Medical 
Center dated from September 2008 to the 
present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, 
which should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded a new VA 
examination to evaluate the current 
nature and severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review before the examinations.  The 
nature and severity of all manifestations 
of the Veteran's PTSD should be 
documented.  

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded a new VA 
examination to evaluate the current 
nature and severity of his service-
connected bilateral knee disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examinations.  The nature and severity of 
all manifestations of the Veteran's 
bilateral knee disorder should be 
documented.  

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The AMC/RO's adjudication of 
this case should reflect consideration of 
whether extraschedular ratings are 
warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a supplemental statement of the case, 
which addresses all of the evidence obtained after the 
issuance of the October 2008 statement of the case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


